                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOSEPH S. DURAN,                                    Case No. 19-cv-01248-JD
                                                           Petitioner,
                                   8
                                                                                            ORDER OF TRANSFER
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 4
                                  10    FOSS,
                                                           Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a habeas case filed pro se by a state prisoner. Petitioner challenges a conviction

                                  14   obtained in Solano County Superior Court. Solano County is in the venue of the United States

                                  15   District Court for the Eastern District of California. Petitioner previously filed a habeas petition in

                                  16   the Eastern District regarding this same conviction that was denied on the merits and affirmed by

                                  17   the Ninth Circuit. See Duran v. Grounds, No. 14-cv-0094 JAM GGH. Petitioner is incarcerated

                                  18   in this district.

                                  19           Venue for a habeas action is proper in either the district of confinement or the district of

                                  20   conviction, 28 U.S.C. § 2241(d). Because petitions challenging a conviction are preferably heard

                                  21   in the district of conviction, Habeas L.R. 2254-3(a); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

                                  22   Cal. 1968), and petitioner was convicted in the Eastern District of California and already filed a

                                  23   habeas petition in that district, this case is TRANSFERRED to the United States District Court

                                  24   for the Eastern District of California. See 28 U.S.C. § 1406(a); Habeas L.R. 2254-3(b).

                                  25

                                  26
                                  27

                                  28
                                   1   In view of the transfer, the Court will not rule upon plaintiff’s motion to proceed in forma pauperis

                                   2   (Docket No. 4) which is VACATED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 16, 2019

                                   5

                                   6
                                                                                                    JAMES DONATO
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JOSEPH S. DURAN,
                                   4                                                          Case No. 19-cv-01248-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        FOSS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Joseph S. Duran ID: AF2185
                                       Salinas Valley State Prison
                                  18   P.O. Box 1050
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: April 16, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
